UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7436


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KYRON WILLIAM GEANES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:04-cr-00425-LMB-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kyron William Geanes, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kyron    Geanes     appeals        the    district    court’s      order

denying his motion for a reduction in sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible    error.        Accordingly,       we    affirm   for   the

reasons stated by the district court.                 United States v. Geanes,

1:04-cr-00425-LMB-1 (E.D. Va. Sept. 29, 2010).                   We dispense with

oral   argument     because     the    facts    and    legal     contentions    are

adequately    presented    in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2